Order, Supreme Court, Kings County (Gerald Held, J.), entered on or about February 8,1995, which denied defendants-appellants’ motion for summary judgment dismissing the complaint as against them, unanimously reversed, on the law, without costs, and the motion granted.
The evidence presented in opposition to defendants-appellants’ motion for summary judgment demonstrated that, in November, 1991, defendant Eileen M. Capone turned onto Madison Avenue, a one-way street, and suddenly realized that she was driving the wrong way. She "slammed on the brakes”, but, instead of stopping, the car "fish-tailed” on the wet pavement and bumped into one or more parked cars, and then clipped the front of a car which was proceeding across Madison Avenue on 31st Street, knocking off the front license plate and causing other minor damage. That car was owned by defendant National Car Rental, Inc. and was driven by defendant Lionel Edwards. Capone’s car, which had not altered its direction as a result of its contact with the car driven by Edwards, continued down Madison, proceeded to hit several parked cars on the west side of Madison, and then veered across Madison and hit a parked car on the east side of the street, which was thereby pushed into plaintiff Albert Moffitt, who, as a result, suffered personal injuries.
This evidence fails to demonstrate the existence of a question of fact as to any possible causal connection between any conduct on the part of defendant Edwards and the accident in which plaintiff suffered injuries. Under these circumstances, defendants-appellants are entitled to summary judgment dismissing the complaint as against them. Concur — Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.